DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 14/692,703,  62/148,173,  62/147,377,  62/146,188,  62/066,514,  61/994,791,  61/987,407,  and 61/982,245, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The applications do not describe the limitation in independent claims 1 and 14 of generating phased allelic .
This application is not given the benefit of the claim for priority to parent application numbers 14/692,703,  62/148,173,  62/147,377,  62/146,188,  62/066,514,  61/994,791,  61/987,407,  and 61/982,245, and therefore is given benefit for the instant filing date of 15 February 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 May 2018, 09 November 2018, 12 August 2019, 10 March 2020, 11 May 2020, 10 June 2020, 02 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because figures 43A1, 43A2, 43B1, and 43B2 should be relabeled to use a number and capital letter only (see 37 CFR 1.84(u)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide antecedent basis for the limitation in independent claims 1 and 14 of generating phased allelic information for the set of polymorphic loci in the circulating DNA by estimating the phase of the alleles of the circulating DNA using phased allelic information for the set of polymorphic loci in the cellular DNA determined using the allele frequencies of the cellular DNA.
Claim Interpretation
Relevant prior art is Choi et al. (PLOS Genetics vol. 14, article e1007308 (2018)). Choi et al. reviews methods to determine phasing of alleles in a genome. Choi et al. does not show a method of phasing alleles that includes steps of generating phased allelic information for a set of polymorphic loci in the circulating DNA by estimating the phase of the alleles of the circulating DNA using phased allelic information for a set of polymorphic loci in the cellular DNA determined using the allele frequencies of the cellular DNA.
Claims 10 and 14 are interpreted as requiring 1,000 polymorphic loci from the sum of circulating DNA and cellular DNA amplicons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for recitation of the phrase “amplifying a set of polymorphic loci relating to cancer-associated CNVs” and claim 14 is indefinite for recitation of the phrase “amplifying a set of at least 1,000 polymorphic loci relating to cancer-associated CNVs” because the metes and bounds of the phrases are not clear. For the purpose of examination the claims have been interpreted to require amplifying a set of loci.
Claims 2-13 and 15-20 are rejected for the same reason as claims 1 and 14 because they depend from claims 1 and 14 and fail to remedy the indefiniteness of claims 1 and 14.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6, 7, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites a limitation of using a bioinformatics method to generate phased allelic information for the set of polymorphic loci in the circulating DNA. 
Claim 6 recites a limitation of using a molecular biology method to generate phased allelic information for the set of polymorphic loci in the cellular DNA.
Claims 7 and 16 recite a limitation of using a bioinformatics method to generate phased allelic information for the set of polymorphic loci in the circulating DNA and using a molecular biology method to generate phased allelic information for the set of polymorphic loci in the cellular DNA.
It is not clear how independent claim 1, from which claims 5, 6, and 7 depend and independent claim 14 from which claim 16 depends, have a different scope than claims 5, 6, 7, and 16 because independent claims 1 and 14 inherently require steps of generating phased allelic information for the set of polymorphic loci in the circulating DNA that use a bioinformatic method and inherently requires a step of generating phased allelic information for the set of polymorphic loci in the cellular DNA that use a molecular biology method.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 and dependent claims 5 and 7 recite a method of considering sequence information of circulating DNA and cellular DNA samples and determining allele frequencies in the samples, generating phased allelic information for a set of polymorphic loci in the circulating DNA by estimating the phase of the alleles of the circulating DNA using phased allelic information for a set of polymorphic loci in the cellular DNA determined using the allele frequencies of the cellular DNA and detecting the presence of a copy number variation in the circulating DNA using the allele frequencies and the phased allelic information for the set of polymorphic loci in the circulating DNA which recite the mental process grouping of abstract ideas. Independent claim 14 and dependent claim 16 recite a method of considering sequence information of 1,000 polymorphic loci from the sum of circulating DNA and cellular DNA amplicons, wherein the cellular DNA is from a sample comprising a haploid cell, and determining allele frequencies in the samples, generating phased allelic information for a set of polymorphic loci in the circulating DNA by estimating the phase of the alleles of the circulating DNA using phased allelic information for a set of polymorphic loci in the cellular DNA determined using the allele frequencies of the cellular DNA and detecting the presence of a copy number variation in the circulating DNA using the allele frequencies and the phased allelic information for the set of polymorphic loci in the circulating DNA which recite the mental process grouping of abstract ideas.
Dependent claim 10 further recites a mental process of considering sequence information of 1,000 polymorphic loci from the sum of circulating DNA and cellular DNA amplicons. Dependent claim 11 further recites a mental process of determining an average allelic imbalance of the circulating DNA data. Dependent claims 12 and 19 further recites a mental process of considering an allelic imbalance of equal to or greater than 0.5 in the circulating DNA data. Dependent claims 13 and 18 further recites a mental process of generating probabilities of allele frequencies for the circulating DNA and cellular DNA data and selecting a best fit model of chromosomal ploidy. Dependent claim 20 further recites a mental process of generating probabilities of allele frequencies for the circulating DNA using models of different ploidy states and allelic imbalance fractions, generating joint probabilities, and selecting a best fit model of chromosomal ploidy
This judicial exception is not integrated into a practical application because the additional element of isolating, amplifying, and sequencing DNA from a blood sample and a cellular sample both from an individual suspected of having cancer in independent claim 1 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of isolating, amplifying, and sequencing DNA of 1,000 polymorphic loci from the sum of circulating DNA and cellular DNA amplicons from a blood sample and a cellular sample comprising a haploid cell both from an individual suspected of having cancer in independent claim 14 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of analyzing cellular DNA that is from a haploid cell in independent claim 14 and dependent claim 2, and the additional element of analyzing cellular DNA from a sperm cell in dependent claims 3 and 15 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of analyzing cellular DNA that is from a tumor cell in dependent claim 4 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of using a molecular biology method as part of a process of determining phased allelic information in dependent claims 6, 7, and 16 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of using long read sequencing in dependent claim 8 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of using barcoded DNA in dependent claims 9 and 17 is a data gathering step that does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of isolating, amplifying, and sequencing DNA from a blood sample and a cellular sample both from an individual suspected of having cancer in independent claim 1 is conventional as shown in Meyerson et al. (Nature Reviews Genetics vol. 11, pages 685-696 (2010)). Myerson et al. reviews analysis of tumor genome samples and shows comparison of tumor DNA sequences relative to normal sequences of the individual from sequences of a blood sample in figure 2. Myerson et al. shows genome wide analysis of tumor sequences using second generation sequencing (also known as next-generation sequencing) on page 687 and Table 1. Depth of coverage is discussed on page 688 and Figure 1, and guidance for sequencing depth of 30 fold for the 3 billion base human genome is further discussed on page 688. Coverage of 30 fold necessarily requires well over 1,000 loci to be examined. Also the additional element of analyzing cellular DNA that is from a tumor cell in dependent claim 4 is shown in Meyerson et al. to be conventional. Shendure et al. (Nature Biotechnology vol. 26, pages 1135-1145 (2008)) reviews commercially available next-generation sequencing and shows in figure 2 that the sequencing technologies require an amplification step.
The additional element of using long read sequencing in dependent claim 8 is conventional as shown in Rhoads et al. (Genomics Proteomics Bioinformatics vol. 13, pages 278-289 (2015)) Rhoads et al. discusses in the abstract and throughout the commercially available Pacific Biosciences sequencing apparatus which performs long sequencing runs. Rhoads et al. shows on page 279 that the system can produce sequence data of over 10 kilobases in length.
The additional element of analyzing the sequence of a cellular sample comprising a haploid cell in dependent claim 2 and independent claim 14, and analysis of the sequence of sperm cells in dependent claims 3 and 15 is conventional as shown in Kirkness et al. (Genome Research vol. 23, pages 826-832 (2013)), Lu et al. (Science vol. 338, pages 1627-1630 (2012)), and Wang et al. (Cell, vol. 150, pages 402-412 (2012)). Kirkness et al., Lu et al., and Wang et al. all show analysis of sperm cell DNA sequences.
The additional element of using a molecular biology method as part of a process of determining phased allelic information in dependent claims 6, 7, and 16 is conventional as shown in Choi et al. (PLOS Genetics vol. 14, article e1007308 (2018)). Choi et al. reviews methods to determine phasing of alleles in a genome. Choi et al. reviews molecular biological techniques used to determine phasing of alleles at pages 4-6. Some examples use barcode sequencing, contiguity preserving transposon, fosmid-pool-based phasing strategy, and Moleculo. Laboratory-based phasing strategies are also discussed on page 8. 
The additional element of using barcoded DNA in dependent claims 9 and 17 is conventional as shown in Shokralla et al. (Molecular Ecology Resources vol. 14, pages 892-901 (2014)). Shokralla et al. reviews use of barcodes in next-generation sequencing of DNA at least at pages 892-893.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631